Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments filed 7/19/22 do not overcome the rejections set forth in the office action mailed 4/19/22, which are maintained below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/19/22 has been entered.

Claim Rejections - 35 USC § 103
Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Okuda.
In Table 1 Okuda discloses a lubricating composition (Example 6) comprising 5% by weight of a di-t-nonyl polysulfide and 5% by weight of a sulfurized oil and fat, as recited in component (b) of claim 1. In paragraph 21 Okuda discloses that the polysulfides have 2 to 8 sulfur atoms, within the range recited for component (a) of claim 1. In paragraph 1 Okuda discloses that the compositions are metal working fluids, and as example 6 of Okuda comprises a total 10% by weight of the polysulfide and sulfurized oil and fat, within the range recited in claim 4. 
Okuda does not specifically disclose the mixture of secondary and tertiary polysulfides of amended claim 1.
In paragraph 24 and the examples, including the example cited above, Okuda discloses that the dihydrocarbyl polysulfide can be various tertiary polysulfides, such as di-tert-nonyl polysulfide. In paragraph 23 Okuda discloses that sec-butyl is a suitable hydrocarbyl substituent for the dihydrocarbyl polysulfide, indicating that the dihydrocarbyl polysulfide can be a secondary polysulfide where the hydrocarbyl groups are alkyl groups having four carbon atoms, within the range recited in claim 1. Case law holds that “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). It therefore would have been obvious to one of ordinary skill in the art to prepare the composition of Okuda to comprise a mixture of secondary and tertiary polysulfides, as recited in amended claim 1. 
Additionally, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Since it would have been obvious to one of ordinary skill in the art to formulate the composition of Okuda to comprise a mixture of secondary and tertiary polysulfides, it would have further been obvious to optimize the composition of Okuda to comprise a mixture of secondary and tertiary polysulfides in a ratio within the broad range recited in amended claim 1, noting that applicant has not provided a demonstration of the criticality of the claimed range of ratios. Claims 1 and 4 are therefore rendered obvious by Okuda.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Okuda in view of Kitamura (U.S. PG Pub. No. 2019/0106653)
The discussion of Okuda in paragraph 4 above is incorporated here by reference. Okuda discloses a metalworking oil composition meeting the limitations of claim 1, and in paragraph 18 broadly discloses that the sulfur-containing extreme pressure agent can include various sulfurized oils and fats. Okuda does not disclose the molecular weight of the sulfurized oil or fat.
In paragraph 20 Kitamura discloses a metalworking oil composition comprising a sulfurized oil and fat. In paragraph 28 Kitamura discloses that the sulfurized oil and fay can be sulfurized lard, sulfurized rapeseed oil, sulfurized castor oil, and sulfurized soybean oil, all as in paragraph 18 and the examples of Okuda paragraphs 26-27 Kitamura discloses that the viscosity of the sulfurized oil and fat at 40° C is 60 to 1,600 mm2/s, preferably 100 to 1,400 mm2/s. While Kitamura does not specifically disclose the molecular weight of the sulfurized oil or fat, the viscosity will be correlated to the molecular weight, and since the viscosity ranges disclosed by Kitamura fall within or overlap the ranges disclosed in paragraph 34 of the current application, the weight-average molecular weight ranges implied by the viscosity ranges of Kitamura will at least overlap the range recited in claim 3. See MPEP 2144.05(I): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);” The use of the sulfurized oil and fat of Kitamura as the sulfurized oil and fat in the composition of Okuda therefore meets the limitations of claim 3.
It would have been obvious to one of ordinary skill in the art to use the sulfurized oil and fat of Kitamura as the sulfurized oil and fat in the composition of Okuda, since Kitamura teaches that they are suitable sulfurized oils and fats having a preferred viscosity for use in metalworking fluids.

Response to Arguments
Applicant's arguments filed 7/19/22 have been fully considered but they are not persuasive. Applicant again argues that Okuda does not specifically disclose a mixture of tertiary polysulfide and secondary polysulfide, and does not disclose a ratio of tertiary polysulfide to secondary polysulfide. The examiner maintains the position taken in previous office actions. Okuda discloses, and applicant has not disputed, that tertiary and secondary polysulfides have equivalent use in the compositions of Okuda. It therefore would have been obvious to one of ordinary skill in the art to formulate the composition of Okuda to comprise both tertiary and secondary polysulfides in accordance with Kerkhoven, and in doing so it would be within the scope of ordinary skill in the art to optimize the ratio of the tertiary and secondary polysulfides, in accordance with Aller. The examiner therefore maintains that the amended claims are prima facie obvious over Okuda.
Applicant also asserts that the data supplied in the specification is sufficient to establish superior results commensurate in scope with the claims, and takes the position that the amount of sulfurized fat or oil is not relevant to the weld loads observed for the claimed compositions. The examiner submits that the inventive examples of the specification do not vary the concentration of sulfurized fat or oil, or ratio of polysulfide to sulfurized fat or oil, in a manner sufficient for one of ordinary skill in the art to draw this conclusion. All of the inventive examples supplied in the specification all contain 24.25, 25%, or 47.5% by weight of the sulfurized vegetable or fat, and have a ratio of polysulfide to sulfurized oil or fat of 1:1 (Example 11) or 3:1 (Examples 6-10), substantially narrower than the claimed range. However, even if applicant’s argument regarding the concentration of sulfurized fat or oil were persuasive, it would not remedy the other defects identified in previous office actions. The sulfurized oil or fat can be any sulfurized oil or fat (claim 1) or a broad class of sulfurized oil or fat (claim 3), and the polysulfide can be broad classes of tertiary and secondary polysulfides, where both the tertiary and secondary polysulfides can be present in an any amount as long as the claim limitation regarding the concentration ratio is met. 
The inventive examples have a ratio of tertiary polysulfide to secondary polysulfide of 1:2 (Examples 6-10) or 1:1 (Example 11). It is not clear whether superior results would be maintained across the full scope of the claimed ranges of ratios. The sulfur-based extreme pressure agents of the claims all comprise from 95 to 100% by weight of the polysulfides and sulfurized oil or fat, while the claims allow for any concentration as long as the limitations regarding ratios are met, and the metalworking fluids of the examples comprise 5 or 10% by weight of the sulfur-based extreme pressure agent, while claim 4 allows for a range of 1 to 100%. It is not clear that superior results would be maintained across the full scope of the claimed concentrations. The compositions of examples 10-11 additionally comprise phosphate esters, which are not recited in the claims (albeit permitted by the open-ended “comprising” language), and it is unclear whether superior results would be maintained in the absence of said phosphate esters for metalworking compositions comprising 5% by weight of the sulfur-based extreme pressure agent. Reference Example 1 in Table 2 of the specification appears to fall within the scope of the claims but gives a lower weld load than several of the comparative examples, and that a comparison of Reference Example 1 and Example 11 indicates that a change in the type and amount of the unrecited phosphate ester has a substantial effect on the weld load.
The data supplied in the specification also does not identify the specific tertiary and secondary polysulfide(s) used, so it is not possible to conclude that superior results would be maintained across the full class of claimed polysulfides, or even whether the inventive examples necessarily fall within the scope of the claims. Examples 1-5 no longer qualify as inventive examples since they do not contain both types of polysulfide. Examples 3-5 give a higher weld load than Example 11 and Reference Example 1; while Examples 3-5 contain 10% of the sulfur-based extreme pressure agent and Example 11 and Reference Example 1 contain only 5% of the sulfur-based extreme pressure agent, it is noted that Example 10, which also contains just 5% by weight of the sulfur-based extreme pressure agent, gives the highest weld load of all the examples, so the superior results achieved with the now-comparative Examples 3-5 cannot simply be attributed to the higher concentration of sulfur-based extreme pressure agent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771